CORRECTED 01/08/2010

                            NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           DEC 15 2009

                                                                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 08-10237

              Plaintiff - Appellee,              D.C. No. 2:07-cr-135-GEB

  v.
                                                 MEMORANDUM *
JOEL NATHAN WARD,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                            Submitted October 6, 2009 **
                             San Francisco, California

Before: RYMER and TASHIMA, Circuit Judges, and ADELMAN, *** District
Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      Joel Nathan Ward stole over $11 million of the $15 million entrusted to him

by investors. He pleaded guilty to five counts of wire fraud, two counts of mail

fraud, and two counts of money laundering under 18 U.S.C. § 1957. The district

court sentenced him to 108 months in prison and ordered restitution in the amount

of $11,300,501.53. Ward appeals his money laundering convictions based on the

intervening Supreme Court decision in United States v. Santos, 128 S. Ct. 2020

(2008), and his sentence. We affirm.




                                           I

      Where a criminal defendant seeks the benefit of a change in the law that

occurs while his appeal is pending, but he did not raise the issue in the district

court, review is for plain error. See United States v. Turmon, 122 F.3d 1167, 1169-

70 (9th Cir. 1997). In United States v. Van Alstyne, 584 F.3d 803 (9th Cir. 2009),

the Ninth Circuit interpreted the precedential impact of the Supreme Court’s

fractured opinion in Santos. The court concluded that after Santos, the word

“proceeds” in the federal money laundering statute, 18 U.S.C. § 1956, means

“profits,” rather than “receipts,” when interpreting “proceeds” as “receipts” would

present a merger problem. 584 F.3d at 814. A merger problem arises when

treating “proceeds” as “gross receipts” means a violation of a specified criminal

statute becomes a simultaneous violation of the money laundering statute, radically
increasing the sentence. See id. at 810. In Van Alstyne, the court reversed two

money laundering convictions that were each based on a payment that was a

“central component” of the underlying scheme to defraud, but upheld a money

laundering conviction that was based on a payment that was “distinct” from the

underlying mail fraud scheme and therefore, not a “crucial element” of the scheme

to defraud. Id. at 814-16.

      Ward was convicted of two counts of money laundering pursuant to

18 U.S.C. § 1957. Assuming (without deciding) that Santos and Van Alstyne apply

to § 1957, Ward has not demonstrated plain error in his money laundering

convictions. Ward’s § 1957 convictions were premised on the purchase of two

cashier’s checks made payable to another of Ward’s businesses, a foreign currency

exchange trading school. Although persons who attended this school often became

investors in Ward’s fraudulent scheme, funding the school was not plainly a

“central component” or “crucial element” of Ward’s scheme to defraud. See Van

Alstyne, 584 F.3d at 814-16. The school can reasonably be viewed as existing and

operating independently of Ward’s scheme, therefore the purchase of the cashier’s

checks to fund the school can reasonably be considered “distinct” from the scheme

to defraud.
                                          II

       The undisputed Guidelines calculation recommended 108 to 135 months in

prison. Ward proposed no, or little, jail time so that he could freely begin currency

trading again, only this time in a controlled account, and try to make full

restitution. The district court rejected the proposal because it did not adequately

satisfy the sentencing goals articulated in 18 U.S.C. § 3553(a). We agree and

perceive no error. Ward’s proposal neglects almost all of the § 3553(a) sentencing

factors. The district court’s explanation for rejecting it was more than sufficient.

See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

       We also conclude the within-Guidelines sentence was substantively

reasonable. Restitution is not the only sentencing goal of § 3553(a). Ward did not

attempt to show his case falls outside of the heartland of white-collar criminal

cases; nor did he offer any realistic sentencing alternative. There were over ninety

victims with losses in excess of $11 million. The district court thoughtfully

considered the nature, severity, and duration of Ward’s crimes, as well as Ward’s

personal history and characteristics, to reach a sentence at the low end of the

Guidelines range. This strikes us as perfectly reasonable, and well within the

district court’s discretion.

       AFFIRMED.